COURT OF APPEALS
                                  EIGHTH DISTRICT OF TEXAS
                                       EL PASO, TEXAS
                                              §

  IN RE: EL PASO COUNTY PUBLIC                  §              No. 08-19-00296-CR
  DEFENDER,
                                                §        AN ORIGINAL PROCEEDING
                       Relator.
                                                §               IN MANDAMUS

                                            §
                                          ORDER

       The Court has this day considered the Relator’s motion for emergency stay of

proceedings and concludes the motion should be GRANTED. The Honorable Alyssa Perez is

directed to stay all proceedings in cause number 20180D05116, styled State of Texas v. Sarah

Hernandez, pending disposition of this mandamus proceeding or further order of this Court.

       IT IS SO ORDERED this 3rd day of December, 2019.

                                                    PER CURIAM

Before Alley, CJ, Rodriguez and Palafox, JJ.